internal_revenue_service national_office technical_advice_memorandum date number release date third party contact index uil no case mis no tam-108938-99 cc dom p si b3 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend company shareholders tenant issues is company’s activity of providing property as described below a rental_activity within the meaning of sec_469 tam-108938-99 assuming company’s activity of providing property constitutes a rental_activity for purposes of sec_469 may company group the rental_activity with its trade_or_business activity for the years in issue conclusions company’s activity of providing property is a rental_activity within the meaning of sec_469 company may not group the rental_activity with its trade_or_business activity for the and tax years company may group the rental_activity with its trade_or_business activity for the tax_year facts company a subchapter_s_corporation is in the business of selling petroleum products during the years at issue company also leased parcels of property from its shareholders on which were located full service stations credit card only fuel outlets and convenience stores selling fuel at issue presently are the properties on which the convenience stores were located company did not enter into written lease agreements with its shareholders rather under oral leases company was entitled to use the properties in return for payment of all of the shareholders’ out of pocket expenses associated with the properties in turn company subleased the relevant parcels to an unrelated third party tenant which had an established convenience store line_of_business tenant then constructed the convenience stores which under the terms of the leases would remain the property of tenant and would be demolished at the end of the lease the sublease agreements provided for both a base rent and a supply agreement under the supply agreement company would supply all of the gasoline sold at the convenience store locations and tenant would remit to company its costs and half of the gasoline sales profits the examining agent has argued that company is engaged in two separate activities the trade_or_business activity of selling petroleum products and a rental_activity associated with its leasing of these convenience store properties because company’s costs in renting these properties exceed the revenues generated from the base rents the examining agent has indicated that the rental_activity is generating a loss which should be treated as a passive_activity_loss to company’s shareholders in response company asserts that it could appropriately group its rental and trade_or_business activities company claims that its rental and sales activities constitute an appropriate economic unit company further asserts that in the years in issue the gross_income generated by its rental activities represents less than percent of its tam-108938-99 overall gross_income the examining agent has not contested this figure but maintains that the properties have required five times as much capital_investment as the nonrental activities after a conference of right on the grouping issue company raised an alternative theory that it was involved in a joint_venture with tenant and that its provision of property for use in the joint_venture would not be considered a rental_activity by virtue of sec_1 1t e ii f and sec_1_469-1t company and tenant have never filed a partnership return law and analysis sec_469 of the code disallows deductions for passive_activity_losses for the taxable_year for individuals estates trusts closely-held c corporations and personal_service_corporations sec_469 for the tax years in question defined the term passive_activity as any activity that involves the conduct of any trade_or_business in which the taxpayer does not materially participate and any rental_activity issue one sec_469 defines rental_activity as any activity where payments are principally for_the_use_of tangible_property sec_469 and indicate that for the years in issue a rental_activity is treated as a passive_activity regardless of whether a taxpayer materially participates in the activity sec_1_469-1t of the temporary regulations provides in general that an activity is a rental_activity for a taxable_year if a during the taxable_year tangible_property held in connection with the activity is used by customers or held for use by customers and b the gross_income attributable to the conduct of the activity during the taxable_year represents amounts paid principally for_the_use_of the tangible_property without regard to whether the use of the property by customers is pursuant to a lease or pursuant to a service_contract or other arrangement that is not denominated a lease sec_1_469-1t provides instances where an activity involving the use of tangible_property will not constitute a rental_activity if company’s activity meets any of the tests under sec_1_469-1t then the activity is deemed a trade_or_business activity and is not a rental_activity in particular sec_1_469-1t indicates that the provision of property for use in an activity conducted by a partnership s_corporation or joint_venture in which the taxpayer owns an interest is not treated as a rental_activity under sec_1_469-1t sec_1_469-1t states that if a taxpayer owns an interest in a partnership s_corporation or joint_venture conducting an activity other than a rental_activity and the taxpayer provides property for use in the activity in the taxpayer’s capacity as an owner of an interest in such partnership s_corporation or joint_venture the provision of such property is not a rental_activity thus if a partner contributes the use of property to a partnership none of the partner’s distributive_share tam-108938-99 of partnership income is income from a rental_activity unless the partnership is engaged in a rental_activity in addition a partner’s gross_income attributable to a payment described in sec_707 is not income from a rental_activity under any circumstances see sec_1_469-2t the determination of whether property used in an activity is provided by the taxpayer in the taxpayer’s capacity as an owner of an interest in a partnership s_corporation or joint_venture shall be made on the basis of all of the facts and circumstances this exception is illustrated in sec_1_469-1t example where a taxpayer makes farmland available to a tenant farmer pursuant to an arrangement designated a crop-share lease under the arrangement the tenant is required to use the tenant’s best efforts to farm the land and produce marketable crops the taxpayer is obligated to pay percent of the costs incurred in the activity without regard to whether any crops are successfully produced or marketed and is entitled to percent of the crops produced or percent of the proceeds from marketing the crops despite their characterization of the arrangement as a crop-share lease the taxpayer and the tenant farmer have actually entered into a joint_venture therefore the taxpayer in the example will not be treated as participating in a rental_activity company claims that it was providing the convenience store properties for use in a joint_venture and that such activity does not constitute a rental_activity within the meaning of sec_1_469-1t company claims that while company and tenant formalized their arrangement as a lease they were not in a landlord tenant relationship but rather were involved in a joint_venture to sell petroleum products company contends that the base rents provided for by the lease agreements were actually sec_707 guaranteed payments it is necessary then to determine whether the relationship between company and tenant was that of co-venturers or lessor lessee based on the facts presented it appears that the dominant nature of the relationship was that of lessor and lessee sec_761 and sec_7701 of the code provide that the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not within the meaning of this title a corporation or a_trust or estate under sec_1_761-1 and sec_301_7701-2 the term partnership is broader in scope than the common meaning of partnership and may include groups not commonly called partnerships in 337_us_733 the supreme court stated that a partnership exists for federal tax purposes when considering all the facts -- the agreement the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and tam-108938-99 capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on their true intent -- the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise id pincite in 55_tc_429 the tax_court stated that the elements of a joint_venture are a a contract express or implied showing that it was the intent of the parties that a business venture be established b an agreement for joint control and proprietorship c a contribution of money property and or services by the prospective joint venturers and d a sharing of profits but not necessarily of losses id pincite under the lease agreements in the present situation company would supply the petroleum products sold at the convenience store properties tenant would reimburse company for all costs associated with supplying the petroleum products and all profit would be divided equally between tenant and company these facts are consistent with the existence of a joint_venture to sell petroleum products however these facts must also be viewed in the context of the complete relationship between tenant and company the lease agreements between company and tenant primarily detail tenant’s desire to lease property for use in its convenience store activity the agreements concerning the supply of petroleum products and the division of the profits were contained in a subsection of the lease documents and are specifically identified as further consideration for the lease tenant had an established line_of_business operating convenience stores and tenant used the property in that line_of_business company did not share in the costs of constructing or operating the convenience stores nor was there a mechanism for company to share in any profits of the convenience stores the facts of the present situation are distinct from the facts of sec_1_469-1t example where there was a complete sharing of costs and profits thus it does not appear that the parties intended as required under culbertson to form a joint_venture with regard to the convenience store operations therefore company was not providing property for use in its joint_venture but rather company was leasing property to tenant that tenant then used in its own business activity company’s activity of providing property to tenant constitutes a rental_activity under sec_1_469-1t and the exception under sec_1_469-1t and sec_1 1t e vii does not apply issue two tam-108938-99 company has asserted in the alternative that if it was engaged in a rental_activity that it would be proper for company to group the rental_activity with its trade_or_business activity of petroleum_product sales under the general rules of sec_1_469-4 activities may be treated as a single activity if they constitute an appropriate economic unit for the measurement of gain_or_loss for purposes of sec_469 whether activities constitute an appropriate economic unit depends on all the relevant facts and circumstances in addition sec_1_469-4 indicates that even where a trade_or_business activity and a rental_activity constitute an appropriate economic unit they may be grouped together only under limited circumstances in the present case in order for company to group its rental and non-rental activities the two activities must constitute an appropriate economic unit and the grouping must satisfy the requirements of sec_1_469-4 b or c sec_1_469-4 lists five nonexclusive factors which are to be given the greatest weight in determining whether activities constitute an appropriate economic unit i similarities and differences in types of trades_or_businesses ii the extent of common_control iii the extent of common ownership iv geographical location and v interdependencies between or among the activities based on these factors the petroleum sales and the rental activities appear to constitute an appropriate economic unit because the two activities are undertaken within the same s_corporation there is common_control and ownership under the lease agreements tenant is also a customer of the wholesaling activity therefore there is a high degree of interdependency as well as a common location the two activities appear to be dissimilar but sec_1_469-4 example indicates that dissimilar activities may constitute an appropriate economic unit where common_control and sufficient interdependencies exist in the example a taxpayer’s wholesaling and trucking businesses constituted an appropriate economic unit where they were under common_control and the predominate portion of the trucking business was transporting goods for the wholesaling activity and the taxpayer was not involved in any other trucking business similarly in the present case the two activities are under common_control and rental_activity is in furtherance of the wholesaling activity based on these factors it appears that the two activities sales and leasing constitute an appropriate economic unit for purposes of sec_1_469-4 sec_1_469-4 provides that even where a rental_activity and a trade_or_business activity constitute an appropriate economic unit they may be grouped together only if a the rental_activity is insubstantial in relation to the trade_or_business activity b the trade_or_business activity is insubstantial in relation to the rental_activity or c each owner of the trade_or_business activity has the same proportionate ownership in the rental_activity in which case the portion of the rental_activity that involves the rental of items of property for use in the trade_or_business activity may be grouped with the trade_or_business activity the third exception requires that the rental_activity involve the rental tam-108938-99 of property for use in the trade_or_business activity with the same ownership and so is not applicable here where the property is provided for use in tenant’s convenience store activity therefore company may group the two activities together only if one activity is insubstantial to the other thus company must rely on the insubstantial rule_of sec_1_469-4 or b presently there is no bright-line_test as to what constitutes insubstantial under a similar rule in the original temporary regulations nonrental and rental operations could be grouped together if less than percent of the combined undertaking’s gross_income was attributable to either the nonrental or rental operations sec_1_469-4t and iii under sec_1_469-11 and b a taxpayer may apply the standards of the temporary regulations to the first taxable_year that ends after date but begins on or before that date company reports on the calendar_year and so its first taxable_year ending after date began on date therefore for the tax_year company may group its rental and nonrental undertakings because the rental undertaking would be treated as insubstantial under sec_1_469-4t however as the preamble to the final regulations indicates the term insubstantial as used in sec_1_469-4 and b refers to factors other than gross_income t d 1994_2_cb_81 pincite therefore for the and tax years the reference to gross_income will not be conclusive in determining whether one activity is insubstantial to the other while gross_income is a logical starting point for the analysis of insubstantiality the regulatory change in represents an awareness that the single standard of gross_income does not always produce an appropriate result for instance a rental_activity might appear insubstantial when compared to a trade_or_business activity that has high gross_income and little net_income similarly in this instance while the rental_activity appears to be insubstantial under the gross_income_test the rental_activity actually required a greater capital_investment and has greater value thus in this case the rental_activity cannot be considered to be insubstantial within the meaning of sec_1 d i a also because the business activity generates over percent of company’s gross_income it cannot be considered insubstantial within the meaning of sec_1_469-4 therefore because neither activity may be treated as insubstantial to the other it is inappropriate to treat the two activities as a single activity for purposes of sec_469 a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
